Citation Nr: 0508094	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  01-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In that decision, the RO granted service 
connection for hypothyroidism and assigned a 10 percent 
disability rating.  The RO also granted service connection 
for recurrent skin infections and assigned a noncompensable 
evaluation.  The veteran subsequently perfected an appeal 
regarding the disability ratings assigned for these 
disabilities.

In a November 2001 Board decision, the veteran's evaluation 
for recurrent skin infections was increased to 10 percent.  
His evaluation for hypothyroidism was continued at 10 
percent.  The veteran subsequently appealed that issue to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2004 Memorandum Decision, the Court vacated the 
Board's November 2001 decision as to the veteran's claim for 
an increased rating for hypothyroidism, and remanded this 
issue to the Board for readjudication.  The Board notes that 
the veteran did not appeal his recurrent skin infections 
claim to the Court.  As a result, the Court noted in its 
August 2004 Memorandum Decision that the veteran had 
abandoned any appeal of that claim.  Therefore, it is not 
before the Board at this time.

The Board also notes that, in December 2004, in response to 
an inquiry from the Board as to whether he or his 
representative wished to submit more evidence or argument in 
this matter, the veteran submitted private medical records 
dated in April and May 2004.  The veteran submitted these 
records with a signed form, on which he requested that his 
claim to be remanded to the RO for review of the additional 
evidence.  Thereafter, in January 2005, the veteran's 
representative submitted a memorandum transmitting the 
veteran's new evidence to the Board, and, on the veteran's 
behalf, expressly waiving initial review by the RO as 
provided under 38 C.F.R. § 20.1304 (2004).  We will, 
therefore, proceed with the matter at this time.


FINDINGS OF FACT

1.  Prior to April 26, 2004, the veteran's hypothyroidism was 
productive of no more than fatigability or a need for 
continuous medication to control the disorder.

2.  Resolving reasonable doubt in the veteran's favor, from 
April 26, 2004, his hypothyroidism has been productive of 
fatigability, constipation, and mental sluggishness; the 
medical evidence does not show that he suffers from muscular 
weakness, mental disturbance, and weight gain.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for hypothyroidism were not met prior to April 
26, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2004).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 30 percent disability evaluation, 
but no higher, for hypothyroidism, have been met, effective 
April 26, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) show that, in 
November 1998, he complained of a long history of 
constipation.  In August 2000, a physician noted that the 
veteran had been experiencing fatigue for six months.  It was 
also noted that he had complained of weakness and arthralgia, 
but not lethargy or constipation.  Laboratory testing 
subsequently revealed the presence of anti-microsomal 
antibodies, which were believed to be indicative of 
Hashimoto's thyroiditis.  The veteran was placed on 
replacement therapy with levothyroxine. 

When examined for separation in October 2000, the veteran's 
abdomen, viscera, anus, rectum, and endocrine system were 
normal.  Hypothyroidism was noted as a diagnosis with an 
unknown etiology.

In January 2001, the veteran filed claims of entitlement to 
service connection for a thyroid condition and a chronic 
staph infection.

During a VA general medical examination conducted in February 
2001, the examiner noted that the veteran had been diagnosed 
with Hashimoto's disease in either August 2000 or September 
2000, and that his symptoms at that time had consisted of 
tiredness and lethargy.  It was noted that he had experienced 
no weight gain, and that no goiter had manifested at any 
time.  It was further noted that a TSH blood test conducted 
at the time of his initial diagnosis had been elevated, and 
that he had been placed on replacement therapy with 
levothyroxine.  The veteran reported that he was now on a 
daily dosage of levothyroxine, of 0.125 mg.  The VA examiner 
indicated that more recent thyroid tests, which were 
performed after the therapy was initiated, had been normal.  
The examiner noted diagnosis of a history of Hashimoto's 
thyroid disease, with residual hypothyroidism that was 
evidently controlled by replacement medication. 

In the March 2001 rating decision, as pertinent to the 
present decision, the RO granted service connection for 
hypothyroidism and assigned a 10 percent disability rating 
under the criteria of Diagnostic Code 7903.  The rating was 
made effective from the day following the veteran's 
separation from active service.

In a Notice of Disagreement submitted later that month, the 
veteran indicated that he did not believe that the RO had 
considered his ongoing fatigue in assigning the 10 percent 
disability rating for hypothyroidism.

In his Substantive Appeal (VA Form 9) submitted in August 
2001, the veteran argued that, under the criteria of 
Diagnostic Code 7903, separate 10 percent ratings should be 
warranted for his hypothyroidism based upon fatigue and upon 
his need for continuous medication.

In his October 2002 Appellant's Brief, filed with the Court 
of Appeals for Veterans Claims, the veteran's attorney argued 
that the Board had misapplied the pertinent rating criteria 
to the veteran's claim.  He contended that, since the veteran 
met two of the three criteria for the 30 percent evaluation 
for hypothyroidism, the Board should have granted this 
increase.  In arguing that the veteran met two of the 
criteria for a 30 percent disability rating, the veteran's 
attorney contended that his reports of lethargy constituted 
the mental sluggishness requirement for a higher rating.

The VA General Counsel, in the Brief of Appellee, Secretary 
of Veterans Affairs, argued to the Court in April 2003 that 
the rating criteria in the pertinent regulation expressly 
require that all three of the enumerated symptoms be present 
for the next higher rating.

In a Memorandum Decision issued in August 2004, the Court 
determined that the Board should address more thoroughly 
whether the medical records support a finding that the 
veteran meets the criteria for a 30 percent disability 
evaluation.

Private treatment records dated from April 26 to May 2004 
show the veteran complained of constipation, bloating, 
cramping, and blood in his stools.  He indicated that he had 
a thyroid disease, for which he took medication.  He stated 
he had a bowel movement every two or three days.  The 
physician indicated that the veteran's last T4 (thyroxine) 
test was normal.  On examination, the veteran's abdomen was 
soft and nontender.  Bowel sounds were normal.  There was no 
hepatosplenomegaly or bruits.  The impression was 
constipation.  The veteran underwent a flexible 
sigmoidoscopy, which was found to be normal.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2001 letter, the RO informed the veteran of the 
procedures involved in the adjudication of his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
April 2001 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Moreover, the veteran appealed the Board's previous 
(now vacated) decision to the Court, and his representative 
raised no concern about VCAA compliance.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, as mentioned in 
the Introduction, additional medical evidence has been 
submitted subsequent to the Court's August 2004 remand.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's hypothyroidism is currently evaluated as 10 
percent disabling under the criteria of Diagnostic Code (DC) 
7903.  Under this code, a 10 percent evaluation is warranted 
when the hypothyroidism is manifested by fatigability, or 
when continuous medication is required for control; a 30 
percent evaluation is warranted when manifested by 
fatigability, constipation, and mental sluggishness; a 60 
percent evaluation is warranted for muscular weakness, mental 
disturbance, and weight gain; a 100 percent is warranted cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.

With respect to analyzing the veteran's disability for a 30 
percent disability rating, the Board will evaluate each 
element of the rating criteria.  The veteran's claims file 
shows that he reported symptoms of constipation in November 
1998, while he was in service.  No post-service VA or private 
medical evidence demonstrates that the veteran complained of 
constipation until the April 26, 2004, private medical record 
the veteran submitted in January 2005.  Indeed, his 
separation examination report, while it noted a diagnosis of 
hypothyroidism, showed no complaints or evidence of 
constipation.  His digestive system was normal at that time.  
Therefore, the Board finds that the veteran did not 
demonstrate post-service symptoms of constipation until April 
26, 2004.




With respect to the criteria for an increased rating, the 
veteran's disability must also show symptoms of fatigability 
and mental sluggishness under Diagnostic Code 7903 in order 
to warrant a 30 percent rating.  During his February 2001 VA 
examination, the veteran reported lethargy and tiredness.  
Briefs filed with the Court by the veteran's attorney in 
October 2002 and May 2003, and by the VA General Counsel in 
April 2003, as well as the Memorandum Decision issued by the 
Court in August 2004, indicated, variously, that the 
veteran's complaints of tiredness and lethargy did or did not 
satisfy the fatigability and mental sluggishness criteria of 
DC 7903.  The Board notes that the veteran's most recent 
private treatment records dated in April and May 2004 show no 
complaints of fatigability or mental sluggishness.  
Nevertheless, the Board will give the benefit of the doubt to 
the veteran, and finds that his complaints of tiredness and 
lethargy in February 2001 satisfy the fatigability and mental 
sluggishness requirements for a 30 percent disability rating 
for hypothyroidism.

Therefore, the Board finds that the veteran satisfies the 
criteria for an increase to a 30 percent disability rating as 
of the date of his newly added private treatment records, on 
April 26, 2004.  However, prior to that medical evidence, the 
claims file shows no evidence of post-service constipation.  
In that respect, the Board finds that, prior to April 26, 
2004, the veteran demonstrated only two of the required three 
symptoms for a 30 percent disability rating under Diagnostic 
Code 7903.

The Court has observed that the use of the conjunctive 
"and" in benefits provisions means that all the specified 
criteria must be satisfied.  See Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); cf. 
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  Diagnostic 
Code 7903 contains a conjunctive set of criteria, and all 
three must be present to warrant compensation at the 30 
percent level.  The Board recognizes that 38 C.F.R. § 4.21 
provides for an exception where a Rating Schedule code sets 
out numerous criteria, of which not all would be expected to 
exist in a single individual at any one time.  We find that 
DC 7903 is sufficiently concise and specific that it does not 
fall within the scope of section 4.21.  Therefore, since the 
veteran did not demonstrate all three criteria prior to April 
26, 2004, his disability does not warrant an increase to a 30 
percent rating prior to that date.

The Board further concludes that entitlement to an evaluation 
higher than 30 percent is clearly not warranted under 
Diagnostic Code 7903 or any other applicable diagnostic code 
at any time since the veteran's claim for service connection 
was granted.  In evaluating the veteran's hypothyroid disease 
under DC 7903, as noted above, a 60 percent rating under this 
code requires that the condition be productive of muscular 
weakness, mental disturbance, and weight gain.  In this 
regard, the Board observes that none of the veteran's medical 
findings show any weight gain, problems with mental acuity, 
or muscle strength.  Therefore, a 60 percent rating under 
this code is not warranted.  The results are also not 
consistent with the criteria required for a 100 percent 
evaluation under this code, since the veteran's claims file 
does not reflect findings of cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), sleepiness, or 
bradycardia (less than 60 beats per minute).

Note (1) following DC 7900 provides that if disease of the 
heart is the predominant finding, the disability should be 
evaluated under DC 7008 as hyperthyroid heart disease, if 
doing so will result in a higher evaluation than the use of 
Diagnostic Code 7900.  Note (2) following this code provides 
that if ophthalmopathy is the sole finding, the disability 
will be evaluated as impairment of field of vision pursuant 
to Diagnostic Code 6080, diplopia under DC 6090, or 
impairment of central visual acuity pursuant to Diagnostic 
Codes 6061-6079.

The Board notes that evaluating the veteran's hypothyroid 
disease pursuant to Note (1) would not result in a rating 
higher than 30 percent because Diagnostic Code 7008 invokes 
the criteria set forth in DC 7010, and that code provides for 
a maximum rating of 30 percent.  With respect to Note (2), 
the Board observes that the evidence in the veteran's claims 
file does not reveal any thyroid-related eye disorder, and 
thus consideration under the codes for eye impairment is not 
appropriate.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  Upon 
reviewing the longitudinal record in this case, we find that 
the veteran's disability warrants a "staged" rating 
consistent with Fenderson, as outlined above.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypothyroidism prior to April 26, 2004, is denied.

Entitlement to a 30 percent evaluation for hypothyroidism is 
granted, effective April 26, 2004, subject to the legal 
criteria governing payment of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


